Case 18-09108-RLM-11              Doc 661        Filed 07/17/19        EOD 07/17/19 14:46:41              Pg 1 of 38



                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF INDIAN A
                                        INDI ANAPOLIS DIVISION


 IN RE:             USA GYMNASTICS^                                           Chapter 11
                             Debtor.                                          Case No. 18-09108-RLM-l 1



                     NOTICE OF DRAW RE: MONTHLY FEE STATEMENTS
 OF MILLER JOHNSON AS SPECIAL COUNSEL TO THE DEBTOR IN POSSESSION,
          FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES,
                   FROM JUNE 1, 2019 THROUGH JUNE 30, 2019
              PURSUANT TO ORDER GRANTING DEBTOR'S MOTION
         FOR ENTRY OF ORDER EST ABLISHING PROCEDURES FOR INTERIM
       COMPENSATION AND REIMBURSEMENT OF PROFESSIONALS[DN 1871

              Notice is hereby given that Miller Johnson, Special Counsel to the Debtor In
Possession, has filed its Consolidated Monthly Statements of Fees and Expenses for the Period
From June 1, 2019 through June 30, 2019, with the Bankruptcy Court.

               Notice is further given that said statements, which include total fees of $97,578.00
and total expenses of $8,249.77, are attached to hereto as Exhibits A(l)- A(2).

               If you have an objection to all or any portion of any of the above-referenced
statements, you have fourteen (14) days from the date this notice is filed with the Court to serve a
written Notice of Objection on Miller Johnson, Attn: John T. Piggins, P.O. Box 306, Grand
Rapids, Michigan 49501-0306 and by email at pigginsi(amilleriohnson.com. The Notice of
Objection must set forth the precise nature of the objection and the amount at issue.

               If no Notice of Objection is timely served on Miller Johnson, the Debtor shall
promptly pay 80% of the fees and 100% of the expenses set out above, subject to final approval
by the Court at a future hearing.

                If a timely Notice of Objection is served regarding some but not all of the above-
referenced fees and expenses, the Debtor shall promptly pay 80% of the fees and 100% of the
expenses that are not the subject of a timely Notice of Objection, subject to final approval by the
Court at a future hearing.

                If you serve a Notice of Objection on Miller Johnson and you are unable to resolve
 your objection within fourteen (14)days after service, you may file your objection with the Court.

                 Upon filing an objection with the Court, a subsequent Notice will be sent to you
 with the date, time and location of the hearing on the objection.



'The last four digits of the Debtor's federal tax identification number are 7871. The location of the Debtor's
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.



 MJ DMS 30890.^0Iv
Case 18-09108-RLM-11           Doc 661     Filed 07/17/19     EOD 07/17/19 14:46:41         Pg 2 of 38



                                 A COPY OF ANY OBJECTION
                   FILED WITH THE COURT MUST ALSO BE SENT TO:


          Office of the United States Trustee                       USA Gymnastics
                    101 W Ohio St                               130 E. Washington Street
               Indianapolis, IN 46204                                   Suite 700
                                                                 Indianapolis. IN 46204

                    Miller Johnson                                  Dean Panos, Esq.
                Attn: John T. Piggins                             Melissa M. Root, Esq.
                    P.O. Box 306^                               Catherine L. Steege, Esq.
            Grand Rapids, Ml 49501-0306                           Jenner & Block LLP
                                                                   353 N. Clark Street
                  And by email to:                                  Chicago, IL 60654
            pigginsi@milleriohnson.com
                                                        And by email to dpanos@ienner.com;
                                                                 mroot@ienner.com: and
                                                                   csteege@,ienner.com


         Sexual Abuse Survivors Commitfee               Sexual .Abuse Survivors Committee
               c/o Meredith R. Theisen                              c/o James 1. Stang
                 Rubin & Levin. P.O.                        Pachulski Stang Ziehl &. Jones LLP
         135 N. Pennsylvania St.. Suite 1400                    10100 Santa Monica Blvd.
               Indianapolis, IN 46204                                    Ste 1300
                                                                 Los .Angeles. CA 90067
   And by email to: mtheisen@rubin-ievin.net
                                                        And by email to: istang@,pszilaw.com


 Date:                      2019
                                                             [. Piggih§^^ichi^^--B^#P34495)
                                                              ;i(cum i 11enohnson.com
                                                            "Box 306
                                                     Grand Rapids. Ml 49501-0306
                                                     (616)831-1793
Case 18-09108-RLM-11   Doc 661   Filed 07/17/19   EOD 07/17/19 14:46:41   Pg 3 of 38




             EXHIBIT A(I)
      Case 18-09108-RLM-11Miller,Johnson,Snell & Cummiskey, p.l.c.
                            Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                      Attorneys and Counselors
                                                                                 Pg 4 of 38

                                              PO Box 306
                                    Grand Rapids, Michigan 49501-0306
                                             616.831.1700
                                         TAX ID# XX-XXXXXXX



                                                                        Page        1
                                                                        Inv#   1702745
                                                                        Date 07/15/2019
                                                                        42721.00002-DJG
USA Gymnastics
Accounts Payable
130 E Washington Street
Suite 700
 Indianapolis^ IN      46204


Re:   Ropes & Gray and Other Investigations

For Legal Services Rendered through June 30, 2019


 6/02/19      RLS      Work on short-term advice for medical               .70                245.00
                       records protocol

 6/03/19      JWC      Provide topic details of Indiana                    .40                60.00
                       Attorney General productions

 6/03/19      ACC      Email to James W. Casteel regarding                 .10                21.50
                       previous Indiana Attorney General
                       production

 6/03/19      ACC      Review certain emails in previous                   .20                 43.00
                       Indiana Attorney General production
                       now marked privileged by Epiq

 6/03/19      CMK      Review documents and correspondence                1.50                292.50
                       for information needed by Rebecca L.
                       Strauss and Jenner         & Block for
                       responding to new subpoena

 6/03/19      CJS      Prepare for and participate in call                 .50                175.00
                       with Kathryn Carson, David Rudd, and
                       Stefanie Korepin regarding subpoena

 6/03/19      RLS      Work on collection of documents for                2.70                945.00
                       response to subpoena

 6/04/19      ACC      Telephone conference with James W.                  .30                 64.50
                       Casteel regarding previous productions
                       to the Indiana attorney general

 6/04/19      ACC      Email to Christopher J. Schneider and               .20                 43.00
                       Rebecca L. Strauss regarding
                       redactions in previous productions
                      Miller,Johnson,Snell & Cummiskey,p.l.c.
   Case 18-09108-RLM-11   Doc 661      Filed  07/17/19 EOD 07/17/19 14:46:41
                                        Attorneys and Counselors
                                                                               Pg 5 of 38

                                              PO Box 306
                                    Grand Rapids, Michigan 49501-0306
                                             616.831.1700
                                         TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                        Page      2
                                                                        Inv#   1702745
                                                                        Date 07/15/2019
                                                                        42721.00002-DJG




6/04/19    ACC     Email to Barnes & Thornburg regarding                   .20               43.00
                   previous productions to the Indiana
                   Attorney General

6/04/19    ACC     Coordinate production regarding                         .70              150.50
                   subpoena

6/04/19    HAR     Update records regarding document                       .40               78.00
                   production to Indiana Attorney General
                   from May 2019

6/04/19    RLS     Work on collection of documents in                    4.20         1,470.00
                   response to subpoena

6/05/19    ACC     Coordinate production in response to                  1.30               279.50
                   subpoena

6/05/19    ACC     Communications with James W. Casteel                   .60               129.00
                   regarding clawback of documents from
                   the Indiana Attorney General and
                   previous productions to same

6/05/19    RLS     Work on claw back of privileged                       1.00               350.00
                   produced documents

6/06/19    ACC     Telephone conference with Barnes &                     .50               107.50
                   Thornburg and Rebecca L. Strauss, Amy
                   E. Murphy and James W. Casteel
                   regarding previous production to the
                   Indiana Attorney General

6/06/19    ACC     Prepare for telephone conference with                  .70               150.50
                   Barnes & Thornburg and review metrics
                   for previous productions to the
                   Indiana attorney general

6/06/19    ACC     Emails with James W. Casteel regarding                 .20                43.00
                   metrics of documents produced to the
                   Indiana attorney general

6/06/19    ACC     Office conference with Amy E. Murphy                    30                64.50
                      Miller,Johnson,Snell & Cummiskey,p.l.c.
   Case 18-09108-RLM-11   Doc 661      Filed  07/17/19 EOD 07/17/19 14:46:41
                                        Attorneys and Counseiors
                                                                                Pg 6 of 38
                                              PO Box 306
                                    Grand Rapids, Michigan 49501-0306
                                             616.831.1700
                                         TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                        Page       3
                                                                        Inv#   1702745
                                                                        Date 07/15/2019
                                                                        42721.00002-DJG




                   regarding previous productions to the
                   Indiana attorney general

6/06/19    RLS     Telephone conference with Barnes &                     .50                175.00
                   Thornburg regarding claw back of
                   privileged documents from the Indiana
                   Attorney General

6/07/19    ACC     Coordinate production of documents in                  .80                172.00
                   response to subpoena

6/10/19    RLS     Work on gathering documents in                        1.20                420.00
                   response to request for all documents
                   produced to law enforcement agencies

6/10/19    RLS     Work with co-counsel to answer                         .20                70.00
                   questions regarding response to
                   subpoena

6/11/19    RLS     Telephone conference with Christine                   1.00                350.00
                   Bowman regarding response to subpoena
                   for documents


6/11/19    RLS     Telephone conference with Christopher                  .50                175.00
                   J. Schneider regarding subpoena for
                   documents and preparation for
                   mediation


6/12/19    JWC     Search for documents for Indiana                       .40                 60.00
                   Attorney General production in
                   Relativity

6/12/19    JWC     Perform conflict checks of documents                  1.60                240.00
                   for Indiana Attorney General
                   production in Relativity

6/12/19    JWC     Prepare documents for Indiana Attorney                 .80                120.00
                   General production in Relativity

6/12/19    JWC     Send Indiana Attorney General                          .20                 30.00
                   production set for running in
   Case 18-09108-RLM-11Miller,Johnson,Snell & Cummiskey,p.l.c.
                         Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                   Attorneys and Counselors
                                                                            Pg 7 of 38

                                           PO Box 306
                                 Grand Rapids, Michigan 49501-0306
                                          616.831.1700
                                      TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                     Page      4
                                                                     Inv#   1702745
                                                                     Date 07/15/2019
                                                                     42721.00002-DJG




                    Relativity

6/13/19    JWC      Download production USAG_INDAG_050                  .40               60.00

6/13/19    JWC      Extract production USAG_INDAG_050                   .20               30.00

6/13/19    JWC      Perform quality control checks of                 1.80               270.00
                    production USAG_INDAG_050

6/13/19    JWC      Prepare production USAG_INDAG_050 for               .40               60.00
                    delivery

6/13/19    JWC      Send production USAG_INDAG_050 for                  .20               30.00
                    delivery

6/13/19    CJS      Telephone conference with Mark Stuaan              .30               105.00
                    regarding status of Indiana AG
                    investigation and strategy

6/13/19    RLS      Telephone conference with Christine               1.20               420.00
                    Bowman, regarding past productions to
                    law enforcement agencies

6/13/19    RLS      Work on analysis of past productions              1.90               665.00
                    to law enforcement agencies for use in
                    production to new subpoena for
                    documents

6/14/19    CJS      Telephone conference with Jenner &                 .60               210.00
                    Block team regarding response to
                    subpoena

6/14/19    RLS      Telephone conference with Christopher              .60               210.00
                    J. Schneider, Gayle Littleton and
                    Christine Bowman regarding subpoena

6/18/19    HAR      Update document production records                 .30               58.50
                    regarding Indiana Attorney General
                    production

6/20/19    ACC      Telephone conference with James                    .30               64.50
   Case 18-09108-RLM-11Miller,Johnson,Snell & Cummiskey,p.l.c.
                         Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                   Attorneys and Counselors
                                                                             Pg 8 of 38

                                           PO Box 306
                                 Grand Rapids, Michigan 49501-0306
                                          616.831.1700
                                      TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                     Page       5
                                                                     Inv#    1702745
                                                                     Date 07/15/2019
                                                                     42721.00002-DJG




                    Casteel regarding previous productions
                    to law enforcement and response to
                    subpoena

6/20/19    ACC      Email to Jenner & Block regarding                  .20                 43.00
                    response to subpoena

6/20/19    CJS      Analysis of recent proposed                        .20                 70.00
                   legislation

6/20/19    CJS      Correspondence with Gibson Dunn                    .20                 70.00
                    regarding congressional update

6/20/19    CJS      Telephone conference with Jenner &                 .60                210.00
                   Block team and Rebecca L. Strauss
                   regarding subpoena response

6/21/19    JWC     Create saved search of all documents                .60                 90.00
                   produced to the Indiana Attorney
                   General that have been identified as
                   hard copy

6/24/19    JWC     Search for documents for Indiana                    .40                 60.00
                   Attorney General production in
                   Relativity


6/24/19    JWC     Perform conflict checks of documents               1.20                180.00
                   for Indiana Attorney General
                   production in Relativity

6/24/19    JWC     Prepare documents for Indiana Attorney              .60                 90.00
                   General production in Relativity

6/24/19    JWC     Send Indiaina Attorney General                      .20                 30.00
                   production set for running in
                   Relativity

6/24/19    ACC     Coordinate claw back of certain                    1.50                322.50
                   privileged documents from the Indiana
                   attorney general
   Case 18-09108-RLM-11Miller,Johnson,Snell & Cummiskey, p.l.c.
                         Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                   Attorneys and Counselors
                                                                             Pg 9 of 38

                                            PO Box 306
                                  Grand Rapids, Michigan 49501-0306
                                           616.831.1700
                                       T.AX ID# XX-XXXXXXX




USA Gymnastics
                                                                      Page       6
                                                                      Inv#   1702745
                                                                      Date 07/15/2019
                                                                      42721.00002-DJG




6/24/19    ACC      Communications with James W. Casteel                 .20               43.00
                    regarding clawback of privileged
                    documents from certain law enforcement
                    agencies

6/25/19    ACC      Telephone conference with Jaunes W.                  .20              43.00
                    Casteel regarding claw back of
                    documents for law enforcement agencies

6/26/19    JWC      Review information in production                     .80              120.00
                    tracker for productions that meet
                    specific criteria

6/26/19    JWC      Review group of specific documents                 1.20               180.00
                    that are possibly to be included in a
                    claw back production

6/26/19    ACC      Coordinate claw back of documents from               .40              86.00
                    the Indiana attorney general

6/28/19    JWC      Investigate specific documents that                1.60               240.00
                    may have technical issues that were
                    produced to a specific party

6/28/19    JWC      Review possible documents to be clawed             1.60               240.00
                    back in Relativity

6/28/19    ACC      Draft cover letter to the Indiana                   1.00              215.00
                    Attorney General regarding clawback of
                    privileged documents


                    TOTAL HOURS                                        44.80

                               Total Services                                    11,082.50
     Case 18-09108-RLM-11 Miller,Johnson,Snell & Cummiskey, p.l.c.
                            Doc 661 Filed   07/17/19 EOD 07/17/19 14:46:41
                                      Attorneys and Counselors
                                                                                          Pg 10 of 38

                                              PO Box 306
                                    Grand Rapids, Michigan 49501-0306
                                             616.831.1700
                                         TAX ID# XX-XXXXXXX




 USA Gymnastics
                                                                                 Page         7
                                                                                 Inv#     1702745
                                                                                 Date 07/15/2019
                                                                                 42721.00002-DJG




                                     Attorney Summary

                                                                        Hours     Rate              Amount


Casteel, James W              Lit Support Proj Mg                       14.60    150.00           2,190.00
Schneider, Christopher J.     Member                                    2.40     350.00             840.00
Strauss, Rebecca L.           Member                                    15.70    350.00           5,495.00
Krieger, Carol M.             Paralegal                                  1.50    195.00             292.50
Root, Heather A.              Paralegal                                   .70    195.00             136.50
Contreras-Caballero, Alej     Associate                                  9. 90   215.00           2,128.50

                                                                        44.80                     11,082.50




                                  Total This Invoice                                          11,082.50




                                 Invoices Due Upon Receipt
      Case 18-09108-RLM-11 Miller,Johnson,Snell & Cummiskey, p.l.c.
                             Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                       Attorneys and Counselors
                                                                                Pg 11 of 38

                                               PO Box 306
                                     Grand Rapids, Michigan 49501-0306
                                              616.831.1700
                                          TAX ID# XX-XXXXXXX




                                                                         Inv#   1702745
                                                                         Date 07/15/2019
                                                                         42721.00002-DJG
USA Gymnastics
Accounts Payable
130 E Washington Street
 Suite 700
Indianapolis, IN       46204

Re:    Ropes & Gray and Other Investigations

                                    REMITTANCE ADVICE



For Legal Services Rendered through June 30, 2019


                            Total Services                                          11,082.50




                            Total This Invoice                                      11,082.50




                          Invoice Is Due Upon Receipt

        Our remit address is: PO Box 306, Grand Rapids, MI.               49501-0306

        Payments: If paying by check please return the remittance advice
        or write your invoice number(s) on your check. You may also pay by
        credit or debit card through our online payment portal
        www.m.illerjohnson.com/onlinepayments. If you have any questions
        regarding this invoice or you wish to set up ACH payments please
        call 616-831-1700 and ask for the collections department.
Case 18-09108-RLM-11   Doc 661   Filed 07/17/19   EOD 07/17/19 14:46:41   Pg 12 of 38




             EXHIBIT A(2)
      Case 18-09108-RLM-11 Miller,Johnson,Snell & Cummiskey,p.l.c.
                             Doc 661 Filed  07/17/19 EOD 07/17/19 14:46:41
                                       Attorneys and Counselors
                                                                                Pg 13 of 38

                                               PO Box 306
                                     Grand Rapids, Michigan 49501-0306
                                              616.831.1700
                                          TAX ID# XX-XXXXXXX



                                                                         Page       1
                                                                         Inv#   1702747
                                                                         Date 07/15/2019
                                                                         42721.00006-DJG
USA Gymnastics
Accounts Payable
130 E Washington Street
Suite 700
Indianapolis, IN       46204


Re:    CJS Chief Legal Officer

For Legal Services Rendered through June 30, 2019


 6/01/19       CJS     Correspondence with Matthew M.                       .20               70.00
                       O'Rourke regarding contractor
                       agreement

 6/01/19       CJS     Revise member club indemnification                  2.10           735.00
                       agreement

 6/01/19       CJS     Correspondence with Cathy Allen                      .10               35.00
                       regarding FMLA issue

 6/02/19       MVB     Prepare short summary of guiding                     .80           320.00
                       principles for privacy and security
                       issues and email to Christopher J.
                       Schneider and Rebecca L. Strauss
                       soliciting feedback

 6/02/19       CJS     Correspondence with Ivana Hong                       .10               35.00
                       regarding Athletes' Council matters

 6/03/19       MVB     Continue to prepare revisions to                    1.30           520.00
                       written summary of general principles
                       for privacy and security by health
                       care providers for Christopher J.
                       Schneider and Rebecca L. Strauss

 6/03/19       MMO     Correspond with Ryan Ward regarding                  .20               55.00
                       Acrobatic High-Performance
                       Administrator independent contractor
                       agreement

 6/03/19       MMO     Draft changes to independent                         .30               82.50
                       contractor agreement for high
                       performance acrobatic administrator
   Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey,p.l.c.
                          Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                     Attorneys and Counselors
                                                                             Pg 14 of 38

                                            PO Box 306
                                  Grand Rapids, Michigan 49501-0306
                                           616.831.1700
                                       TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                      Page       2
                                                                      Inv#   1702747
                                                                      Date 07/15/2019
                                                                      42721.00006-DJG




6/03/19     MDP     Draft USAG Membership form for junior               .20                39.00
                    instructors

6/03/19     MDP     Draft USAG Membership form for adult                .20                39.00
                    instructors

6/03/19     MDP     Draft USAG Membership form for junior               .20                39.00
                    professionals

6/03/19     MDP     Draft USAG Membership form for                      .20                39.00
                    professionals

6/03/19     MDP     Draft USAG Membership form for member              1.10            214.50
                    clubs

6/03/19     CJS     Correspondence with Bernadette Barren               .10                35.00
                    regarding audited financial statements

6/03/19     CJS     Correspondence with Kimberly Till                   .20                70.00
                    regarding governance matters

6/03/19     CJS     Correspondence with Athletes' Council               .10                35.00
                    regarding elections

6/03/19     CJS     Review and revise memorandum to                     .60            210.00
                    medical providers regarding records
                    management

6/03/19     CJS     Revise proposed communications                      .10                35.00
                    statement to reflect legal advice

6/03/19     CJS     Prepare for and participate in                      .40            140.00
                    Athletes' Council telephonic meeting

6/03/19     CJS     Correspondence with Board of Directors              .20                70.00
                    regarding Athletes' Council election

6/03/19     CJS     Correspondence with Annie Heffernon                 .10                35.00
                    regarding athlete reps

6/03/19     CJS     Revise camp and event registration                  .70            245.00
   Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey, p.l.c.
                          Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                     Attorneys and Counselors
                                                                              Pg 15 of 38

                                             PO Box 306
                                   Grand Rapids, Michigan 49501-0306
                                            616.831.1700
                                        TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                       Page       3
                                                                       Inv#   1702747
                                                                       Date 07/15/2019
                                                                       42721.00006-DJG




                    form


6/03/19             Review media agreement and                          1.20
                    participation agreement for certain
                    events


6/04/19             Analysis of         )lovee elioibilit^
                    FMLA leave I


6/04/19             Discussion with Cathy Allen regarding
                    employee's eligibility for FMLA leave

6/04/19             Correspond with Ryan Ward regarding
                    changes to independent contractor
                    agreement

6/04/19             Review and revise independent
                    contractor agreement

6/04/19             Begin to draft independent contractor
                    agreement for Interim Medical
                    Administrator

6/04/19             Correspondence with David Kruse
                    regarding licensure issue

6/04/19             Correspondence with Alison Alfers
                    regarding advice for medical providers
                    on privacy matters

6/04/19             Correspondence with David Kruse
                    regarding licensure issue

6/04/19             Revise letter to coach regarding
                    SafeSport matter

6/04/19             Revise new version of parental consent
                    agreement for cliabs

                    Correspondence from Dennis Mclntyre
   Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey,p.l.c
                          Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                     Attornevs and Coansclors
                                                                              Pg 16 of 38
                                            PO Box 306
                                  Grand Rapids, Michigan 49501--0306
                                          616.831.1700
                                       TAX ID# XX-XXXXXXX




USA Gymnas't^.cs
                                                                       Page       4
                                                                       Inv#   1702747
                                                                       Date 07/15/2019
                                                                       42721.00006-DJG




                    regarding SafeSport matter

6/04/19             Conference with club owner regarding                                175.00
                    SafeSport matter

6/04/19             Correspondence with Cathy Allen                                         35.00
                    regarding insurance issue

6/04/19             Participate in senior leadership team               1.20            420.00
                    meeting

6/04/19             Correspondence with Leslie King                                         35.00
                    regarding revisions to SafeSport
                    policy

6/04/19             Correspondence with Coverage Counsel                                    35.00
                    regarding indemnity and coverage
                    matters


6/04/19             Correspondence with Matthew M.                                          70.00
                    O'Rourke and Ryan Ward regarding
                    contractor


6/04/19             Correspondence with Jeff Smith                                          35.00
                    regarding new vendor contract

6/04/19     MLT     Research sensitivity training                       1.30            520.00
                    information for athlete meetings

6/04/19             Communications with VP of Men's                     1.50            600.00
                    Prograir^regardingag^da for meetings
                    with

6/04/19             Additional communications with VP of                                200.00
                    Men's Programming regarding personnel
                    matter


6/04/19             Office conference with Patrick M.                                   132.00
                    Edsenga regarding strategy for FMLA
                    matter
   Case 18-09108-RLM-11Miller,Johnson,Snell & Cummiskey,p.l.c.
                         Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                   Attarneys and Counselors
                                                                            Pg 17 of 38

                                           PO Box 306
                                 Grand Rapids, Micbigan 49501-0306
                                          616.831.1700
                                      TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                     Page       5
                                                                     Inv#   1702747
                                                                     Date 07/15/2019
                                                                     42721.00006-DJG




6/05/19             Search Relativity and USAG membership
                    database for files related to a
                    certain individual             and
                    email to Mark Busby regarding same

6/05/19             Draft addendum to master services                  1.60
                    agreement for Interim Medical
                    Administrator

6/05/19             Office conference with Christopher J.
                    Schneider discussing new Main Event
                    Agreement with USA Gymnastics

6/05/19             Update from Christopher J. Schneider




6/05/19             Draft Master Services Agreement                    2.40
                    between USA Gymnastics and Main Event
                    Merchandising Group, LLC

6/05/19             Correspondence from bankruptcy counsel
                    regarding National Gymnastics
                    Foundation matters


6/05/19             Office conference with Michael D.
                    Penny regarding new vendor contract

6/05/19             Conference with Leslie King and Emily
                    Zorn regarding revisions to SafeSport
                    policy and procedures

6/05/19             Telephone conference with Dennis
                    Mclntyre regarding coaching issue

6/05/19             Follow-up conference with Jeff Smith
                    regarding new vendor agreement

6/05/19             Telephone conference with Alison
                    Alfers regarding records management
   Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey,p.l.c.
                          Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                     Attorneys and Counselors
                                                                           Pg 18 of 38
                                            PO Box 306
                                  Grand Rapids. Michigan 49501-0306
                                          616.831.1700
                                       TAA ID# XX-XXXXXXX




USA Gymnastics
                                                                      Page     6
                                                                      Inv# 1702747
                                                                      Date 07/15/2019
                                                                      42721.00006-DJG




                    matters


6/05/19             Revise siimmary of privacy principles              1.00
                    for medical providers

6/05/19             Telephone conference with Li Li Leunc
                    regarding

6/05/19             Telephone conference with Ryan Ward
                    regarding contractor agreement

6/05/19             Draft correspondence to insurer
                    regarding follow-up information from
                    renewal meeting

6/05/19             Communication with Mark Busby
                    regarding bylaw issue

6/05/19             Correspondence with coverage counsel
                    regarding coverage for medical
                    personnel

6/05/19             Correspondence with coverage counsel
                    regarding coverage and bylaw matter

6/05/19             Correspondence with Leslie King
                    regarding legal advice on proposed
                    communication statement

6/05/19             Correspondence with Texas counsel
                    regarding invoices

6/05/19             Correspondence with Michael E.
                    Stroster regarding visa matter

6/06/19             Per Mark Busby request, review
                    documents related to



6/06/19             Review and revise Master Services
                    Agreement between USA Gymnastics and
                          Miller,Johnson,Snell & Cummiskey, p.l.c.
   Case 18-09108-RLM-11    Doc 661     Filed  07/17/19 EOD 07/17/19 14:46:41
                                         Attorneys and Counselors
                                                                                Pg 19 of 38
                                               PO Bos 306
                                     Grand Rapids. Michigan 49501-0306
                                             616.831.1700
                                          TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                         Page       7
                                                                         Inv#   1702747
                                                                         Date 07/15/2019
                                                                         42721.00006-DJG




                   Main Event pursuant to Christopher J.
                   Schneider comments

6/06/19    CJS     Revise communications statement to
                   reflect legal advice

6/06/19    CJS     Correspondence with opposing counsel
                   regarding personnel matter

6/06/19    CJS     Correspondence with legal team
                   regarding revised organizational chart

6/06/19    CJS     Revise proposed organizational chart

6/06/19    CJS     Revise new vendor contract                             1.10

6/06/19    CJS     Conferences with Annie Heffernon and
                   Phil Hilder regarding


6/06/19    CJS     Telephone conference with opposing
                   counsel regarding vendor contract

6/06/19    CJS     Telephone conference with Kathryn
                   Carson regarding status of legal
                   matters and strategy

6/06/19    CJS     Analysis of Pan American Games Staff
                   Selection Procedures

6/06/19    CJS     Telephone conference with
                                regarding personnel matter

6/06/19    CJS     Revise contractor agreement

6/06/19    CJS     Telephone conference with auditors
                   regarding information needed for
                   audited financial statements

6/06/19    CJS     Correspondence with Matthew M.
                   O'Rourke regarding additional
   Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey, p.l.c.
                          Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                     Attorneys and Counselors
                                                                                   Pg 20 of 38
                                            PO Box 306
                                  Grand Rapids, Michigan 49501-0306
                                           616.831.1700
                                       TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                            Page       8
                                                                            Inv#   1702747
                                                                            Date 07/15/2019
                                                                            42721.00006-DJG




                    contractor agreement

6/06/19             Additional revisions to new vendor
                    contract


6/06/19             Revise response to media inquiry to
                    reflect legal advice

6/06/19             Telephone conference with Leslie King
                    regarding legal advice on media
                    response

6/06/19             Follow-up correspondence with insurer
                    regarding information requested for
                    renewal


6/06/19             Additional revisions to new vendor
                    agreement

6/06/19             Revise engagement letter with
                    recruiting firm

6/06/19             Correspondence with Mark Busby
                    regarding SafeSport matter

6/06/19             Telephone conference with                                1.00
                               regarding personnel matter

6/06/19             Work on sensitivity training materials                   1.70
                    for personnel matter

6/07/19             Per Mark Busby request^ review                           1.50
                    documents related to                              and
                    draft email memorandum to Busby
                    regarding same

6/07/19     MMO     Draft Addendum to Master Services                        1.60
                    Agreement for Dr. David Kruse

6/07/19     MMO     Correspond with Christopher J.
                    Schneider regarding Addendim to Master
   Case 18-09108-RLM-11 MILLER, JOHISSON,SNELL & CUMMISKEY,P.L.C
                          Doc 661   Filed  07/17/19 EOD 07/17/19 14:46:41
                                      Attornevs and CouDselors
                                                                              Pg 21 of 38

                                             PO Box 306
                                   Grand Rapids. Micbigan 49501-0306
                                            616.831.1700
                                        TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                       Page       9
                                                                       Inv#   1702747
                                                                       Date 07/15/2019
                                                                       42721.00006-DJG




                     Services Agreement for Dr. David Kruse

6/07/19     MDP      Revise Master Services Agreement                                       78.00
                     between USA Gymnastics and Main Event

6/07/19     CJS      Correspondence with Mark Busby                                         70.00
                     regarding SafeSport matter

6/07/19     CJS      Correspondence with Leslie King                                        35.00
                     regarding legal advice on
                     communications statement

6/07/19     CJS      Revise contractor agreement                                        140.00

6/07/19     CJS      Review revised format for SafeSport                                    70.00
                     procedures

6/07/19     CJS      Telephone conference with Kathryn                                  140.00
                     Carson and Li Li Leung regarding
                     potential meeting with constituents

6/07/19     CJS      Draft response letter to various                                   245.00
                     members regarding request for a
                     meeting

6/07/19     CJS      Correspondence with Jeff Smith                                         35.00
                     regarding new vendor contract

6/07/19     CJS     Revise new vendor contract                                              70.00

6/07/19     CJS     Telephone conference with Leslie King                               175.00
                    regarding legal advice on proposed
                    media response

6/07/19     CJS      Telephone conference with Li Li Leung                              175.00
                     regarding legal updates

6/07/19     CJS      Communications with Mark Busby, Erica                              175.00
                     Koven, and Li Li Leung regarding
   Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey, p.l.c.
                          Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                     Attorneys and Counselors
                                                                             Pg 22 of 38

                                            PO Box 306
                                  Grand Rapids, Michigan 49501-0306
                                           616.831.1700
                                       TAX ro# XX-XXXXXXX




USA Gymnastics
                                                                      Page      10
                                                                      Inv#   1702747
                                                                      Date 07/15/2019
                                                                      42721.00006-DJG




6/07/19     CJS     Draft correspondence to opposinc
                    counsel



6/07/19     CJS     Telephone conference with opposin<
                    counsel regarding


6/07/19     CJS     Revise contract with vendor

6/07/19     MLT     Work on investigation                               4.80

6/09/19     CJS     Correspondence with Kathryn Carson and
                    Li Li Leung regarding revisions to
                    SafeSport policy

6/09/19     CJS     Correspondence with Mark Busby
                    regarding SafeSport matter

6/10/19     CJS     To Indianapolis for CLO work                        4.40

6/10/19     CJS     CLO work on-site at USA Gymnastics                  3.40

6/10/19     MLT     Work on sensitivity training materials             1.90
                    regarding personnel matter

6/11/19     MDP     Review old Member Club form and new
                    word Member form for any missing
                    language

6/11/19     CJS     Attend staff meeting regarding                     1.00
                    SafeSport policy

6/11/19     CJS     Attend senior leadership team meeting              1.80

6/11/19     CJS     CLO work on site at USA Gymnastics                  6.30

6/11/19     CJS     Return to Grand Rapids from                         4.30
                    Indianapo1is

6/11/19     MLT     Finalize sensitivity training
  Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey,p.l.c.
                         Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                    Attorneys and Counselors
                                                                            Pg 23 of 38

                                           PO Box 306
                                 Grand Rapids, Michigan 49501-0306
                                          616.831.1700
                                      TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                     Page      11
                                                                     Inv#   1702747
                                                                     Date 07/15/2019
                                                                     42721.00006-DJG




                   materials

6/11/19    MLT     Communication with VP of Men's                       .30           120.00
                   Programming regarding sensitivity
                   training

6/12/19    MMO     Begin to draft template offer letter                .20                55.00

6/12/19    MDP     Review and revise USA Gymnastics                   2.20            429.00
                   Member Club form pursuant to
                   Christopher J. Schneider comments

6/12/19    CJS     Continued revisions to membership                  2.20            770.00
                   applications for 2019-2020 season

6/12/19    CJS     Revise new language for SafeSport                   .20                70.00
                   policy

6/12/19    CJS     Correspondence with Matthew M.                      .20                70.00
                   O'Rourke regarding template offer
                   letter

6/12/19    CJS     Revise contract for 2020 Women's                    .80            280.00
                   Collegiate National Chan^ionships

6/12/19    CJS     Telephone conference with Rebecca L.                .20                70.00
                   Strauss regarding mediation brief and
                   other open issues

6/12/19    CJS     Additional revisions to membership                  .40            140.00
                   application forms

6/12/19    CJS     Revise proposed communications                      .30            105.00
                   response to reflect legal advice

6/12/19    CJS     Telephone conference with Leslie King               .10                35.00
                   regarding legal advice on
                   communications statement

6/12/19    MLT     Communications with VP of men's                     .20                80.00
                   programming regarding athlete meetings
                          MILLER,Johnson,Snell & Cummiskey, p.l.c
   Case 18-09108-RLM-11    Doc 661     Filed  07/17/19 EOD 07/17/19 14:46:41
                                         Attorncvs and Counselors
                                                                                Pg 24 of 38

                                               PO Box 306
                                     Grand Rapids, Michigan 49501-0306
                                              616.831.1700
                                          TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                         Page      12
                                                                         Inv#   1702747
                                                                         Date 07/15/2019
                                                                         42721.00006-DJG




6/13/19            Review and redact exhibits to                          1.30            279.50
                   professional fee application

6/13/19    MDP     Prepare USA Gymnastics Board of                                            39.00
                   Directors Meeting Minute notes

6/13/19    MDP     USA Gymnastics Board of Directors                      1.60            312.00
                   telephone conference call

6/13/19            Review of Jenner & Block invoices for                                      35.00
                   ^ril and May

6/13/19            Analysis of coverage memo from                                         140.00
                   coverage counsel

6/13/19            Correspondence with Aon regarding                                          35.00
                   insurance coverage for subpoena
                   response

6/13/19            Correspondence with Erica Koven                                            35.00
                   regarding revision to Member Club
                   membership application

6/13/19            Follow-up correspondence with Kathryn                                      35.00
                   Carson, David Rudd, and Stefanie
                   Korepin regarding insurance coverage


6/13/19            Conference with Cornell regarding                                          70.00
                   event contract


6/13/19            Attend Board of Directors telephonic                   1.60            560.00
                   meeting

6/13/19            Correspondence with Mark Busby                                             35.00
                   regarding SafeSport matter

6/13/19            Correspondence with Krissy Klein                                           35.00
                   regarding
                          Miller,Johnson,Snell & Cummiskey, p.l.c.
   Case 18-09108-RLM-11    Doc 661     Filed  07/17/19 EOD 07/17/19 14:46:41
                                         Attoroeys and Counselors
                                                                                Pg 25 of 38
                                               PO Box 306
                                     Grand Rapids, Michigan 49S01-0306
                                              616.831.1700
                                          T.AXID# XX-XXXXXXX




USA Gymnastics
                                                                         Page      13
                                                                         Inv#   1702747
                                                                         Date 07/15/2019
                                                                         42721.00006-DJG




6/14/19     MMO    Draft offer letter template                            1.90

6/14/19    CJS     Revise new offer letter ten^late
6/14/19    CJS     Provide legal advice on proposed
                   communication statement, for Leslie
                   King

6/14/19    CJS     Revise contractor agreement
6/14/19    CJS     Communication with Leslie King
                   regarding legal advice on media
                   statement


6/14/19    MLT     Work on second agenda and training for                 2.30
                   sensitivity training for athlete

6/15/19    DAP     Work on fee petition                                   1.20

6/16/19    MDP     Review USA Gymnastics Policy on                        1.00
                   Confidential Information including
                   Policy Acknowledgement

6/16/19            Correspondence from Mark Busby
                   regarding SafeSport matters

6/17/19            Work on exhibits to professional fee
                   application

6/17/19            Per Mark Busby request, review
                   documents in Relativity related


6/17/19            Draft email to Mark Busby regarding
                   documents in Relativity regarding
                                             |

6/17/19            Review and provide comments on USA
                   Gymnastics Policy on Confidential
                   Information
   Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey,p.l.c.
                          Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                     Attorneys and Counselors
                                                                             Pg 26 of 38

                                            PO Box 306
                                  Grand Rapids, Michigan 49501-0306
                                           616.831.1700
                                       TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                      Page      14
                                                                      Inv#   1702747
                                                                      Date 07/15/2019
                                                                      42721.00006-DJG




6/17/19     CJS     Draft confidentiality agreement for                  .70           245.00
                    SafeSport Committee

6/17/19     CJS     Revise SafeSport Procedures                         3.00         1,050.00

6/17/19     CJS     Telephone conference with Li Li Leung                .60           210.00
                    and Stefanie Korepin regarding
                    Tran5>oline & Tumbling matter

6/17/19     CJS     Participate in SafeSport department                 1.10           385.00
                    meeting by telephone

6/17/19     CJS     Review proposed language change to                   .10               35.00
                    SafeSport policy

6/17/19     MLT     Work on investigation report                        7.20         2,880.00

6/18/19     CJS     To Indianapolis for CLO work                        4.30         1,505.00

6/18/19     CJS     CLO work on-site at USA Gymnastics                  4.60         1,610.00

6/18/19     CJS     Initial review of USOC compliance                    .10               35.00
                    checklist report

6/18/19     DET     Telephonic conference with Christopher               .20               55.00
                    J. Schneider regarding statement
                    drafting for excess insurers

6/18/19     DET     Review May 16, 2019 powerpoint                      1.10           302.50
                    presentation to insurers in
                    preparation of USAG statement to
                    excess insurers

6/18/19     DET     Draft notes and outline from                        1.50           412.50
                    background materials in preparation of
                    statement to excess insurers

6/19/19     CJS     CLO work on site at USAG                            6.30         2,205.00

6/19/19     CJS     Return to Grand Rapids from                         4.30         1,505.00
                    Indianapolis
   Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey,p.l.c
                          Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                     Attornevs and Counselors
                                                                           Pg 27 of 38

                                            PO Box 306
                                  Grand Rapids. Michigan 49501-0306
                                           616.S31.I700
                                       TAX ID# XX-XXXXXXX




USA Gyinnast3.cs
                                                                      Page    15
                                                                      Inv# 1702747
                                                                      Date 07/15/2019
                                                                      42721.00006-DJG




6/19/19     DET     Compare Jenner & Block work product                2.40              660.00
                    against claimant forms submitted in
                    bankruptcy in analysis/quality control
                    of Jenner & Block work product

6/19/19             Review background materials in                     1.50          412.50
                    preparation of statement to USAG


6/19/19             Draft portion of statement to USAG                 1.30          357.50



6/20/19             Analysis of memo regarding Trair^oline                           140.00
                    & Tumbling matter

6/20/19             Telephone conference with Mark Busby                             280.00
                    regarding Trampoline & Tumbling matter

6/20/19                                                                              105.00



6/20/19             Correspondence with USOC regarding                                   35.00
                    annual conpliance checklist

6/20/19             Revise new draft of SafeSport                      2.60          910.00
                    procedures

6/20/19             Communications with Bernadette Barron                                70.00
                    and NTS regarding contract matter

6/20/19             Analysis of personnel issue                                      175.00

6/20/19             Revise proposed media statement to                                   35.00
                    reflect legal advice

6/20/19             Revise legal update presentation for                             175.00
                    insurance renewals


6/20/19             Communication with Ryan Ward regarding                           175.00
                          Miller,Johnson,Snell & Cummiskey, p.l.c.
   Case 18-09108-RLM-11    Doc 661     Filed 07/17/19 EOD 07/17/19 14:46:41
                                        Attorneys and Counselors
                                                                                Pg 28 of 38
                                               PO Box 306
                                     Grand Rapids, Michigan 49501-0306
                                              616.831.1700
                                          TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                         Page      16
                                                                         Inv#   1702747
                                                                         Date 07/15/2019
                                                                         42721.00006-DJG




6/20/19            Correspondence with Li Li Leung and
                   bankruptcy counsel regarding contract
                   matter


6/20/19            Correspondence with Mary McDaniel
                   regarding visa matter

6/20/19            Con^lete draft USAG statement to                       1.90
                   excess insurers

6/20/19            Email communication and review
                   Christopher J. Schneider notes on
                   statement to excess insurers

6/21/19            Review SafeSport policy for USOC
                   approval

6/21/19            Per Mark Busby request, review files                   1.80
                   in Relativity related to three
                   individuals



6/21/19    ACC     Draft email memorandum to Mark Busby
                   regarding files in Relativity related
                   to three individuals



6/21/19    ACC     Review and revise exhibits to
                   professional fee application

6/21/19    MDP     Office conference with Christopher J
                   Schneider discussing Trair^oline &
                   Tumbling request for proposals

6/21/19    CJS     Revise SafeSport procedures

6/21/19    CJS     Communications with Mark Busby
                   regarding SafeSport matter

6/21/19    CJS     Revise booklet for insurers regarding                  1.00
                          Miller,Joknson,Snell & Cummiskey, p.l.c.
   Case 18-09108-RLM-11    Doc 661     Filed  07/17/19 EOD 07/17/19 14:46:41
                                         Attsmeys aDd CouDselors
                                                                                Pg 29 of 38
                                               PO Box 306
                                     Graod Rapids. Michigan 49501-0306
                                             616.831.1700
                                          TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                         Page      17
                                                                         Inv#    1702747
                                                                         Date 07/15/2019
                                                                         42721.00006-DJG




                   renewal meeting

6/21/19            Additional revisions to SafeSport
                   procedures

6/21/19            Correspondence with Kathryn Carson,
                   Kimberly Till, and David Holcomb
                   regarding

6/21/19            Analysis of new SafeSport policy in
                   connection with USOC compliance
                   checklist


6/21/19            Communications with Stefanie Korepin
                   and coverage counsel regarding
                   coverage for independent observer on
                   selection committee

6/21/19    CJS     Correspondence with Li Li Leung and
                   Stefanie Korepin regarding notice to
                   certain creditors


6/21/19    CJS     Conference call with USOC regarding
                   annual cort^liance checklist

6/21/19    CJS     Communications with bankruptcy counsel
                   and Omni regarding notice issue

6/21/19    CJS     Revise second amendment to NBC                         1.20
                   contract


6/21/19    CJS     Correspondence with Aon regarding new
                   SafeSport policy

6/21/19    MLT     Work on investigation report                           9.00

6/22/19    CJS     Analysis of

6/22/19    CJS     Correspondence with Mark Busby and
                   Leslie King regarding SafeSport
                   procedures
   Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey,p.l.c.
                          Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                     Attorneys and Counselors
                                                                             Pg 30 of 38

                                            PO Box 306
                                  Grand Rapids, Michigan 49501-0306
                                           616.831.1700
                                       TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                      Page      18
                                                                      Inv#    1702747
                                                                      Date 07/15/2019
                                                                      42721.00006-DJG




6/24/19     AMC     Preliminary review of University of                 .30                87.00
                     Utah Event Agreement

6/24/19     DAP     Exchange emails with co-counsel                     .30             135.00
                    regarding employee issue

6/24/19     CJS     Final revisions to booklet for                      .30             105.00
                    insurance renewal meetings

6/24/19     CJS     Revise glossary terms for SafeSport                 .60             210.00
                    procedures

6/24/19     CJS     Analysis of National Team Agreement                 .70             245.00

6/24/19     CJS     Communications with Mark Busby                      .30             105.00
                    regarding code of ethical conduct
                    matter and SafeSport glossary

6/24/19     CJS     Participate in senior leadership team               .50             175.00
                    meeting by telephone

6/24/19     CJS     Correspondence with Mary L. Tabin                   .20                70.00
                    regarding personnel issue

6/24/19     CJS     Telephone conference with Nikki Warren              .20                70.00
                    regarding insurance renewal

6/24/19     CJS     Telephone conference with RT Specialty              .20                70.00
                    regarding insurance renewal

6/24/19     CJS     Correspondence with Erica Koven                     .20                70.00
                    regarding legal advice on issue under
                    new SafeSport policy

6/24/19     CJS     Office conference with Michael D.                   .10                35.00
                    Penny regarding revisions to National
                    Tesun Agreement

6/24/19     CJS     Correspondence with Li Li Leung                     .10                35.00
                    regarding amendment to NBC agreement
  Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey, p.l.c.
                         Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                    AttorDeys aod Counselors
                                                                            Pg 31 of 38
                                           PO Box 306
                                 Grand Rapids, Michigan 49S01-0306
                                         616.831.1700
                                      TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                     Page      19
                                                                     Inv#    1702747
                                                                     Date 07/15/2019
                                                                     42721.00006-DJG




6/24/19            Revise summary of benefits for
                   national team

6/24/19             Telephone conference with Erica Koven
                   and Shelba Waldron regarding SafeSport
                   policy

6/24/19            Revise proposed correspondence to
                   insurers regarding renewal

6/24/19            Telephone conference with Mark Busby
                   regarding trampoline and tumbling
                   matter


6/24/19            Telephone conference with Leslie King
                   regarding legal advice on proposed
                   communications response

6/24/19            Communication with Christopher J.
                   Schneider regarding personnel matter

6/24/19            Communications with employee regarding
                   personnel matter

6/24/19            Work on investigation report                       5.60

6/24/19            Review                 Professional
                   Responsibility Office letter

6/25/19            Travel to London, UK for insurance                15.00
                   renewal meetings [Note; Actual travel
                   time was -30 hours over 6/25 and 6/26,
                   due to excessive airline delays. Time
                   billed reflects a 50% discount]

6/25/19    MLT     Additional communication with employee
                   regarding personnel matter

6/25/19    MLT     Draft and revise power point                       4.20
                   presentation and training for athlete
                          Miller,Johnson,Snell & Cummiskey,p.l.c.
   Case 18-09108-RLM-11    Doc 661     Filed  07/17/19 EOD 07/17/19 14:46:41
                                         Attorneys and Connsclors
                                                                               Pg 32 of 38
                                               PO Box 306
                                     Grand Rapids, Michigan 49501-0306
                                             616.831.1700
                                          TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                         Page    20
                                                                         Inv# 1702747
                                                                         Date 07/15/2019
                                                                         42721.00006-DJG




                   regarding personnel matter

6/25/19    MLT     Research regarding training                            3.70
                   presentation for athlete regarding
                   presentation issue

6/26/19    JLC     Review terms in SafeSport policy                       1.00

6/26/19    PME     Draft athlete social media policy
6/26/19    MMO     Draft independent contractor agreement
                   for new contractor

6/26/19    MDP     Continue review and revising USA                       3.80
                   Gymnastics National Team Agreement and
                   send to Christopher J. Schneider

6/26/19            Correspondence with Ryan Ward
                   regarding contract matter

6/26/19            Review revisions to National Team
                   Agreement

6/26/19            Prepare for telephone conference with
                   employee regarding


6/26/19            Telephone conference with employee
                   regarding

6/26/19            Communication with Christopher J
                   Schneider reaardina




6/26/19    MLT     Draft proposed correspondence to coach
                   regarding

6/26/19    MLT     Draft outline of issues, topics and                    1.70
                   questions to investigate regarding
                   personnel matter
                          Miller,Johnson,Snt:ll & Cummiskey, p.l.c.
   Case 18-09108-RLM-11    Doc 661     Filed  07/17/19 EOD 07/17/19 14:46:41
                                         Attorneys and Counseiors
                                                                                Pg 33 of 38

                                               PO Box 306
                                     Grand Rapids. Michigan 49501-0306
                                              616.831.1700
                                          TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                         Page      21
                                                                         Inv#   1702747
                                                                         Date 07/15/2019
                                                                         42721.00006-DJG




6/27/19    MMO     Review and revise independent                            .50           137.50
                   contractor agreement

6/27/19    MMO     Correspond with Stefanie Korepin                         .10               27.50
                   regarding independent contractor
                   agreement

6/27/19    MDP     Review and revise USA Gymnastics bid                     .70           136.50
                   proposal for Selection Events

6/27/19    CJS     Prepare for meeting with insurers                      1.50            525.00
                   regarding renewal, including
                   preparation meeting with Li Li Leung

6/27/19    CJS     Meetings and dinner with insurers in                    9.80         3,430.00
                   London for renewals

6/27/19    MLT     Work on investigation report                           7.60          3,040.00

6/28/19    MDP     Draft Selection Event form Agreement                    1.70           331.50
                   for USA Gymnastics

6/28/19    CJS     Return to United States from London                   15.50          5,425.00
                   meeting on insurance renewal

6/28/19    MLT     Review additional information provided                 3.20          1,280.00
                   by employee regarding personnel matter

6/29/19    MDP     Review and revise Selection Event                      1.30            253.50
                   agreement for USA Gymnastics and send
                   to Christopher J. Schneider

6/30/19    CJS     Correspondence with Steve Legendre                      .10                35.00
                   regarding athletes council


                   TOTAL HOURS                                           254.50

                                  Total Services                                    86,495.50
    Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey,p.l.c.
                           Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                      Attorneys and Counselors
                                                                                           Pg 34 of 38

                                              PO Box 306
                                    Grand Rapids. Michigan 49501-0306
                                             616.831.1700
                                          TAX ID# XX-XXXXXXX




 USA Gymnastics
                                                                                  Page        22
                                                                                  Inv#     1702747
                                                                                  Date 07/15/2019
                                                                                  42721.00006-DJG




                                      Attorney Siammary

                                                                        Hours      Rate              Amount


Bauman, Mary V.              Member                                      2.10     400.00                 840.00
Portinga, D. Andrew          Member                                      1.50    450.00                  675.00
Schneider, Christopher J.    Member                                 138.40       350.00            48,440.00
Tabin, Mary L.               Member                                     62.40     400.00           24,960.00
Willey,Sarah K.              Member                                       .30    440.00                  132.00
Carson, Anne Marie           Associate                                    .30    290.00                  87.00
Edsenga, Patrick M.          Member                                      1. 90   300.00                  570.00
O'Rourke, Matthew M.         Associate                                   8.00    275.00             2,200.00
Penny, Michael D             Associate                                  19. 90   195.00             3,880.50
Carlton, Jacob L.            Clerk                                       1.50    100.00                  150.00
Contreras-Caballero, Alej    Associate                                   7.40    215.00             1,591.00
Truesdell, Daniel E.         Associate                                  10.80    275.00             2,970.00

                                                                    254.50                         86,495.50


              Expenses

              Computer Assisted Re search                                        1,586.00
              CHRISTOPHER J. SCHNE         Check # - 9990                         307.40
              Mileage
              Reproduction s 2 page                                                  1.00
              CHRISTOPHER    J. SCHNE      Check # - 9990                            6.70
              Taxi
              CHRISTOPHER    J. SCHNE Check # - 9990                                8.18
              Meals
              CHRISTOPHER    J. SCHNE Check # - 9990                               83.87
              Meals
              CHRISTOPHER    J. SCHNE      Check # - 9990                        3,043.73
              Airplane Tic kets
              CHRISTOPHER J. SCHNE Check # - 9990                                   8.44
              CHRISTOPHER J. SCHNE Check # - 9990                                  13.03
              Reproduction     4   page                                              .60
              Reproduction     2   page                                              .30
              Reproduction     3   page                                              .45
              Reproduction     2   page                                              .30
   Case 18-09108-RLM-11 Miller,Johnson,Snell & Cummiskey,p.l.c.
                          Doc 661 Filed   07/17/19 EOD 07/17/19 14:46:41
                                    Attorneys and Counselors
                                                                             Pg 35 of 38

                                            PO Box 306
                                  Grand Rapids, Michigan 49501-0306
                                           616.831.1700
                                       TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                      Page      23
                                                                      Inv#   1702747
                                                                      Date 07/15/2019
                                                                      42721.00006-DJG




             Expenses


             Reproductions 2 pages                                       .30
             Reproductions 3 pages                                       .45
             Reproductions 3 pages                                       .45
             CHRISTOPHER    J. SCHNE    Check # --          9990      732.00
             Airplane Tickets
             CHRISTOPHER    J. SCHNE Check #              -- 9990     307.40
             Mileage
             CHRISTOPHER    J. SCHNE    Check # --          9990        4.28
             Meals
             CHRISTOPHER    J. SCHNE Check #              -- 9990       8.18
             Meals
             CHRISTOPHER    J. SCHNE Check #              -- 9990       5.00
             Meals
             Reproductions 1 pages                                       .15
             Reproductions 19 pages                                     2.85
             Reproductions 8 pages                                      1.20
             Reproductions 2 pages                                       .30
             Reproductions 1 pages                                       .15
             Reproductions 3 pages                                       .45
             Reproductions 10 pages                                     1.50
             Reproductions 10 pages                                     1.50
             Reproductions 38 pages                                     5.70
             Computer Assisted Research                               260.00
             Reproductions 9 pages                                      4.50
             Reproductions 54 pages                                     8.10
             Reproductions 1 pages                                       .50
             Reproductions 9 pages                                      1.35
             Reproductions 1 pages                                       .15
             CHRISTOPHER    J. SCHNE Check #              -- 9990       4.29
             Meals
             CHRISTOPHER    J. SCHNE Check # --             9990       16.28
             Meals
             CHRISTOPHER    J. SCHNE Check #              -- 9990      50.09
             Meals
             CHRISTOPHER    J. SCHNE Check #              -- 9990      13. 99
             Outside Internet Charges
             CHRISTOPHER    J. SCHNE Check #              -- 9990      28.13
             Taxi
   Case 18-09108-RLM-11 Miller,Johnson,Snell & Cummiskey,p.l.c.
                          Doc 661 Filed   07/17/19 EOD 07/17/19 14:46:41
                                    Attorneys and Counselors
                                                                              Pg 36 of 38

                                            PO Box 306
                                  Grand Rapids, Michigan 49501-0306
                                           616.831.1700
                                       TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                       Page      24
                                                                       Inv#   1702747
                                                                       Date 07/15/2019
                                                                       42721.00006-DJG




             Expenses


             CHRISTOPHER    J. SCHNE Check # - 9990                     44.45
             Taxi
             CHRISTOPHER    J. SCHNE    Check # - 9990                 173.73
             Meals
             CHRISTOPHER J. SCHNE       Check # - 9990                   6.28
             Meals
             CHRISTOPHER J. SCHNE Check # - 9990                         3.79
             Meals
             CHRISTOPHER    J. SCHNE Check # - 9990                    114.30
             Taxi
             CHRISTOPHER J. SCHNE       Check # - 9990                  124.83
             Taxi
             CHRISTOPHER J. SCHNE Check # - 9990                        19.99
             Travel Expense--In flight Wi-Fi
             CHRISTOPHER    J. SCHNE    Check # - 9990                1,243.16
             Travel Expense -Hotel
                              Total Expenses                                       8,249.77


                                Total This Invoice                                94,745.27




                               Invoices Due Upon Receipt
  Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey,p.l.c.
                         Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                    Attorneys and Counselors
                                                                                   Pg 37 of 38

                                           PO Box 306
                                 Grand Rapids, Michigan 49501-0306
                                          616.831.1700
                                      TAX ID# XX-XXXXXXX




USA Gymnastics
                                                                           Page       25
                                                                            Inv#   1702747
                                                                           Date 07/15/2019
                                                                            42721.00006-DJG




                   OUTSTANDING ACCOUNTS RECEIVABLE


                                                         PAYMENTS
  INVOICE                    INVOICE                     AGAINST           INVOICE
  NUMBER         DATE         AMOUNT                     INVOICE           BALANCE


  1690179    2/14/19           73,608.76                   59,124.96         14,483.80
  1691021    3/18/19           64,476.01                   51,679.21         12,796.80
  1694037    4/17/19           81,436.49                   65,321.49         16,115.00
  1696899    5/21/19           73,299.57                   59,053.17         14,246.40
  1699811    6/13/19           83,847.71                             .00     83,847.71

                                  Prior Unpaid Balance                                141,489.71

                                  Total Amount Due                                    236,234.98
      Case 18-09108-RLM-11 Miller, Johnson,Snell & Cummiskey, p.l.c.
                             Doc 661  Filed  07/17/19 EOD 07/17/19 14:46:41
                                        Attorneys and Counselors
                                                                                Pg 38 of 38

                                               PO Box 306
                                     Grand Rapids, Michigan 49501-0306
                                              616.831.1700
                                          TAX ID# XX-XXXXXXX




                                                                         Inv#   1702747
                                                                         Date 07/15/2019
                                                                         42721.00006-DJG
USA Gymnastics
Accounts Payable
130 E Washington Street
Suite 700
Indianapolis, IN        46204

Re:    CJS Chief Legal Officer

                                     REMITTANCE ADVICE



For Legal Services Rendered through June 30, 2019


                            Total Services                                          86,495.50


                            Total Expenses                                           8,249.77




                            Total This Invoice                                      94,745.27




                          Invoice Is Due Upon Receipt

        Our remit address is: PO Box 306, Grand Rapids, MI.               49501-0306

        Payments: If paying by check please return the remittance advice
        or write your invoice number(s) on your check. You may also pay by
        credit or debit card through our online payment portal
        www.millerjohnson.com/onlinepayments. If you have any questions
        regarding this invoice or you wish to set up ACH payments please
        call 616-831-1700 and ask for the collections department.
